Title: To George Washington from the Massachusetts Legislature, 21 April 1779
From: Massachusetts Legislature
To: Washington, George



Sir,
Council Chamber Boston April 21st 1779

The General Assembly have had under their Consideration Your Letter to the President of the Council dated at Middle-Brook the Twenty fourth of March last & they have directed me to Inform Your Excellency that this State will at all times Chearfully afford every Assistance in their Power by Drafts from their Militia, as they have frequently done during the present Contest, in Co-operation with the United States, to frustrate the Designs of their Common Enemy; And that they Apprehend, that over & above the Men they may raise for filling up their Quota of the Continental Army & the Men they are Engaged to Supply for the defence of the State of Rhode Island as well as for Guarding & protecting the Continental Stores lodged in this State there could be drawn from the Militia of this State under their present Circumstances Two Thousand Men rank & File by the first of June for three or four Months One Thousand of which on Account of their Contiguity might be rendezvoused at Co’os by that Time if seasonably called for to Act for the same term And in Case the Exigencies of the Times should render it necessary, they doubt not a larger Number could be obtained. In the Name & behalf of the General Assembly I am, With every Sentiment of Esteem Your Excellency’s Most Obedt Humble Servt
Jer: Powell Presidt
